Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims 
	Claim 10, line 1 “The vehicle according to claim 7” has been changed to – “The vehicle according to claim 1”--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein on a condition that the second relay is switched to the connected state at the system start-up and afterwards the second relay is switched to the disconnected state on a basis of a command to make a transition to a traveling mode, the vehicle controller delays the transition to the traveling mode.
In regards to claim 13, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regards to claim 19, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein on a condition that the second relay is switched to the connected state at the system start-up and the second relay is switched to the disconnected state on a basis of a command to make a transition to a first mode, the vehicle controller delays the transition to the first mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896